Citation Nr: 1434910	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  12-05 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection for PTSD is warranted.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In that rating decision, the RO confirmed and continued a May 2004 PTSD service connection denial, by the RO in St. Louis, Missouri.  The Board must find that new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In April 2014, the Board remanded the claim for a Travel Board hearing.  In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  At the hearing, the Veteran submitted additional evidence, for which he waived review by the RO.  See 38 C.F.R. § 20.1304(c) (2013).


FINDINGS OF FACT

1.  A May 2004 rating decision denied service connection for PTSD.  The Veteran did not appeal that decision, and no new and material evidence was received within one year of the decision; the decision is final.

2.  The evidence submitted since the May 2004 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for PTSD.

3.  The Veteran has PTSD related to his service.



CONCLUSIONS OF LAW

1.  The May 2004 RO decision, which denied the Veteran's claim of service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for PTSD has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran originally filed an application for benefits in February 2004, which included a claim of service connection for PTSD.  By a May 2004 rating decision, the RO denied the claim of service connection for PTSD.  The Veteran was notified of the decision and his appellate rights by a letter later that month.  No new and material evidence was received within expiration of the appeal period.  See 38 C.F.R. § 3.156(b) (2013).  Additionally, the Veteran did not appeal the decision.  Thus, the May 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence is presumed credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The May 2004 rating decision denied the Veteran's claim of service connection for PTSD because the evidence of record did not show treatment or diagnosis of PTSD or a stressful incident.  The evidence considered in that decision included the Veteran's service treatment records and personnel file, and his statements.

Evidence received since the May 2004 decision includes VA treatment records, an October 2010 stressor statement from the Veteran, a January 2011 VA PTSD examination, and the Veteran's testimony at the June 2014 Board hearing.  At the hearing, the Veteran testified to experiencing an in-service sexual assault.  This new evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claim for PTSD.  Thus, new and material evidence has been received, and the matter is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed below.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

Regarding his claim of service connection for PTSD, the Veteran alleges that he experienced an in-service stressor involving sexual trauma.  The regulations provide that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

Additionally, VA will not deny a PTSD claim that is based on in-service personal assault without first advising the veteran that evidence from sources other than the veteran's service records or evidence of behavioral changes may constitute credible supporting evidence of the stressor in allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (holding it is error to conclude that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor).

The Veteran's service treatment records do not contain a diagnosis of, or treatment for, PTSD or any other psychiatric disorder.  The service records, including personnel records, also do not document an incident involving an assault or sexual trauma.  However, this absence of documentation is not unexpected in light of the regulations concerning PTSD due to personal assault, which suggest that evidence from sources other than official service records may be necessary to corroborate a veteran's account of a stressor incident.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

September 2010 VA mental health treatment notes show that the Veteran discussed being sexually assaulted in-service by his colleagues, an incident that he had not previously discussed in treatment.  Also, the Veteran submitted an October 2010 stressor statement recounting an incident in which he was kicked and "jabbed with something."  Additionally, he stated that he threw up after seeing the remains of soldiers in a vehicle that he had to clean up after a firefight.

The VA examiner at the January 2011 PTSD examination reported that the Veteran has a diagnosis of PTSD secondary to trauma that he experienced in service.  The examiner related the Veteran's PTSD not only to physical and sexual assault, but also to hostile military action that occurred while the Veteran was in Vietnam.  Regarding the personal assault stressor, the examiner stated that it appears that the stressor was presented in an honest manner.

At the June 2014 Board hearing, the Veteran credibly testified to being personally assaulted and to witnessing fighting while in service.  Regarding the personal assault, he stated that he did not seek medical attention and kept his mouth shut about the incident in order to avoid embarrassment and any repercussions from saying that black people were responsible for the assault during a time when "race riots [were] everywhere."

In this type of case, the VA examiner's opinion itself is supporting evidence that the claimed in-service stressor actually occurred.  See Menegassi, 683 F.3d at 1382.  Moreover, the examiner found the Veteran to be honest in his account of the in-service personal assault.  The Veteran consistently and credibly testified to the assault at the Board hearing.

Additionally, a regulatory change eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  38 C.F.R. § 3.304(f)(3).  

Here, the Veteran submitted statements and credibly testified regarding sights and smells of human remains that he observed while working as an engineman in the Navy.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a claimant is competent to report observations as they come to him through his senses).  He also testified to witnessing fighting during service.  As such, the Veteran experienced or witnessed an event or circumstance that involved actual or threatened death, or serious injury or a threat to the physical integrity of others.  As mentioned above, the VA examiner reported that the Veteran's PTSD is also secondary to hostile military action that occurred while he was in Vietnam.  Thus, as there is no clear and convincing evidence to the contrary and the Veteran's fear of hostile military or terrorist activity is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the stressor.  See 38 C.F.R. § 3.304(f)(3).

When considering the consistent and credible evidence, and when resolving reasonable doubt in the Veteran's favor, the Board finds that an in-service stressor at least as likely as not occurred.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Given the clinical diagnosis of PTSD secondary to the in-service stressors of the personal assault and to the fear of hostile military activity, the Board finds that the Veteran has PTSD that is at least as likely as not attributable to an in-service event.  Therefore, the Board concludes that the criteria for service connection for PTSD are met, and service connection for PTSD is warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.


ORDER

The Veteran's claim of service connection for PTSD is reopened, and service connection for PTSD is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


